Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-18 and 20-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a connector comprising a first connector element associated with said first mmWave circuit and a second connector element associated with said second mmWave circuit, wherein said first connector element is configured to engage with said second substrate or said second connector element, and wherein said connector is configured to: releasably interconnect said first mmWave circuit and said second mmWave circuit; and transmit at least one signal between said mmWave RFIC and said second mmWave antenna array when said first mmWave circuit and said second mmWave circuit are interconnected”. These features reflect the application’s invention and are not taught by the pertinent prior arts Kim (US 20200112081) and Pan (US 20120235881). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Kim and Pan to include features of amended claim 1.
Dependent claims 3-15 and 21-22 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 16, prior art of record or most closely prior art fails to disclose, “a connector configured to releasably interconnect said first mmWave circuit and said second mmWave circuit, wherein said connector comprises a first connector element associated with said first mmWave circuit and a second connector element associated with said second mmWave circuit, wherein said first connector element is configured to engage with said second substrate or said second connector element, and wherein said connector is configured to transmit at least one signal between said mmWave RFIC and said second mmWave antenna array when said first mmWave circuit and said second 
Dependent claim 17 is considered to be allowable by virtue of its dependency on claim 16.
Regarding claim 18, prior art of record or most closely prior art fails to disclose, “engaging said first mmWave circuit, via a connector comprising a first connector element associated with said first mmWave circuit and a second connector element associated with said second mrnWave circuit, with a substrate of said second mmWave circuit or said second connector element of the connector, wherein at least one of said first connector element or said second connector element comprises a spring structure”. These features reflect the application’s invention and are not taught by the pertinent prior arts Kim (US 20200112081) and Pan (US 20120235881). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Kim and Pan to include features of amended claim 18.
Dependent claim 20 is considered to be allowable by virtue of its dependency on claim 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HAI V TRAN/Primary Examiner, Art Unit 2845